DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 2/5/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
The remaining claims are not readable on the elected invention because amended claims 1-5, 8-15, 18-20, 29-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original invention was a germicidal system with a human interface device, a UV source, and a server for storing usage data of the UV source.
The instantly claimed invention is directed to a germicidal system with a human interface device, a UV source, and a processor configured to provide a plurality of successive UV disinfection cycles and automatically disable the UV source in response to human presence.
In sum, the server of the original invention has been removed, and a pair of UV disinfection programs have been added. In particular, a new UV disinfection program has been added that included a plurality of successive UV disinfection cycles. Such a program was not considered in the originally claimed invention. 

Subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombinations do not overlap in scope because they claim different sets of features. Further, the original subcombination had separate utility such as tracking UV light source usage.

There is a serious search and examination burden if the switch in invention were to be allowed, because the added features would require searches for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), i.e. searches for UV source routines would require different terminology and fields of search than searches for UV sources with proximity shut off systems or searches for servers handling UV usage data.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-5, 8-15, 18-20, 29-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881